  USDC IN/ND case 3:18-cv-00139-PPS document 41 filed 02/08/19 page 1 of 1


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

CHRISTINA C. WASHINGTON,                      )
                                              )
                      Plaintiff,              )
                                              )
             vs.                              )      3:18CV139-PPS
                                              )
ROSS MEDICAL EDUCATION CENTER,                )
                                              )
                      Defendant.              )


                                      ORDER

      The parties’ Agreed Stipulation of Dismissal With Prejudice [DE 40] is SO

ORDERED, and this action is DISMISSED WITH PREJUDICE, each party bearing its

own fees and costs.

      Defendant’s motion for summary judgment [DE 37] is DENIED WITHOUT

PREJUDICE.

      The telephonic scheduling conference previously set for Thursday, June 6, 2019

is CANCELLED.

      The case is CLOSED.

      SO ORDERED.

      ENTERED: February 8, 2019.

                                              /s/ Philip P. Simon

                                              PHILIP P. SIMON, JUDGE
                                              UNITED STATES DISTRICT COURT
